DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/20202 has been entered. Claims 21, 22, 27, 28, 35 and 40 are amended. Claims 1-20 are cancelled.  Claims 21-40 are pending. 
Response to Arguments
3.	Applicant’s arguments filed on 11/20/2020, with respect to claims 21-40 have been fully considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

Claims 21, 22,  27 , 35, 37 and 40  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rico Alvarino et al. (US Pub: 20160219618) hereinafter Rico in view of 3GPP TSG RAN WG1 Meeting #81, R1-152994, Fukuoka, Japan, 25th – 29th May 2015 hereinafter 3GPP and further in view of Chen et al. (US Pub: 20140334397 A1) hereinafter Chen 
As to claim 21.    Rico teaches an apparatus of a MulteFire (MF) Wideband Coverage Enhancement (WCE) user equipment (UE), comprising:  (Rico [0035] [0059]  Fig. 1,Fig. 4,  small cell 102',UE 104, employing LTE in an unlicensed frequency spectrum,  boost coverage to and/or increase capacity of the access network, referred to as LTE-unlicensed (LTE-U), licensed assisted access (LAA), or Multefire; MTC UE monitor wideband signals and have enhanced coverage upto 15 dB and wider system bandwidth e.g., 1.4/3/5/10/15/20 MHz/ a MulteFire (MF) Wideband Coverage Enhancement (WCE) user equipment (UE)) 
 one or more processors configured to: (Rico [0052] [0053] Fig. 1, Fig. 3 the UE includes controller/processor 359 can be associated with a memory 360 that stores program codes and data;)
decode, at the MF WCE UE, downlink control information (DCI) received from a  base station in an enhanced physical downlink control channel (ePDCCH); (Rico [0035] [0062]  Fig. 1,Fig. 4,  small cell 102',UE 104, employing LTE in an unlicensed frequency spectrum,  boost coverage to and/or increase capacity of the access network, referred to as LTE-unlicensed (LTE-U), licensed assisted access (LAA), or Multefire; the DCI trigger 414 transmitted by the eNB 404 using DCI format 0 in a PUSCH grant, based on a position of the PUSCH grant 420 inside the DL subframe in the ePDCCH, for example, if there 4 ePDCCH resources on which to transmit the PUSCH grant, the UE 408 perform blind decoding on the 4 ePDCCH resources to determine which PUCCH resources may be used to transmit the UCI 418)
Rico does not teach determine, at the MF WCE UE, that the DCI is received from the base station during a subframe n-2 or a subframe n-1, to provide sufficient UE processing delay, wherein n is a positive integer, and in response to the DCI being received from   the base station in the ePDCCH, at the MF WCE UE rather than in a physical downlink control channel (PDCCH), re-interpret a configuration of occupied orthogonal division frequency multiplexing (OFDM) symbols of a next subframe and a subframe after the next subframe in accordance with a subframe configuration for Licensed Assisted Access (LAA) field in the DCI of the ePDCCH received during the subframe n-2 or the subframe n-1; And a memory interface configured to send the DCI to a memory
3GPP discloses determine, at the MF WCE UE, that the DCI is received from the base station during a subframe n-2 or a subframe n-1 (3GPP [discussion 2]#3, self-scheduling with (E)PDCCH in the next subframe; where DCI for the current partial subframe can be transmitted in the next subframe using (E)PDCCH on the same LAA carrier i.e., current subframe is n, which is next subframe of subframe n-1, DCI is received by UE in subframe n-1)) to provide sufficient UE processing delay, wherein n is a positive integer; (3GPP [Discussion  2, #3, Cons, : when DCI is transmitted in the next subframe i.e., subframe n,, it requires the UE to buffer all the data symbols before DCI is successfully decoded in the next subframe/provide processing delay and n is a positive integer )
and in response to the DCI being received from   the base station in the ePDCCH, at the MF WCE UE rather than in a physical downlink control channel (PDCCH), (3GPP [discussion 2]#3, self-scheduling with (E)PDCCH in the next subframe; where DCI for the current partial subframe can be transmitted in the next subframe using (E)PDCCH on the same LAA carrier i.e., current subframe is n, which is next subframe of subframe n-1, DCI is received by UE in subframe n-1) in (E)PDCCH not in PDCCH)
And a memory interface configured to send the DCI to a memory. (3GPP [Discussion 2. #3, when DCI is transmitted in the next subframe, it requires the UE to buffer all the data symbols before DCI is successfully decoded in the next subframe; this requires more UE buffering compared to the legacy behavior. E.g. comparing DCI in PDCCH (or EPDCCH) in the next subframe vs. in the current subframe, it requires roughly additional buffering of a whole subframe/buffer DCI)
in accordance with a subframe configuration for Licensed Assisted Access (LAA) field in the DCI of the ePDCCH received during the subframe n-2 or the subframe n-1 (3GPP [discussion 2]#3, self-scheduling with (E)PDCCH in the next subframe in LAA carrier; where DCI for the current partial subframe can be transmitted in the next subframe using (E)PDCCH on the same LAA carrier i.e., current subframe is n, which is next subframe of subframe n-1, DCI is received by UE in subframe n-1))
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of 3GPP with the teaching 
The combination of Rico and 3GPP does not teach re-interpret a configuration of occupied orthogonal division frequency multiplexing (OFDM) symbols of a next subframe and a subframe after the next subframe 
Chen teaches re-interpret a configuration of occupied orthogonal division frequency multiplexing (OFDM) symbols of a next subframe and a subframe after the next subframe  (Chen [0085] [0086] Fig. 5A, Fig. 5B, Fig. 9 indication 903 transmitted by base station 900 for EPDCCH can be semi-static, and subframe dependent, while indication 903 transmitted by base station 900 for PDSCH can be dynamic e.g., in FDD, subframes  0/4/5/9 may be indicated as reserved for EPDCCH to start from the second symbol, while the other subframes may be indicated as reserved EPDCCH starting from the first symbol i.e., next subframe: 502 and subframe after next subframe: 503/Fig. 5A,; implementing dynamic indication via DCI, DCI formats 2/2A may re-interpret  the 1-bit "transport block to codeword swap flag" as the PDSCH starting symbol indicator in indication 903)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Chen with the teachings of Rico and 3GPP because Chen teaches schedules four PDSCH transmissions in EPDCCH, each with its own transport block (TB), TB1-TB4, such that 
As to claim 22 the combination of Rico, 3GPP and Chen specifically Rico teaches further comprising a transceiver configured to receive the DCI from the base station in the ePDCCH (Rico [0044]  [0062] Fig. 1,Fig. 3,  Fig. 4, UE 104  receives (RX/TX 354) DCI trigger 414 transmitted by the eNB 404 using DCI format 0 in a PUSCH grant, based on a position of the PUSCH grant 420 inside the DL subframe in the ePDCCH

Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rico, 3GPP, Chen and further in view of   Stern-Berkowitz et al.  (US Pub: 20140086112 A1) hereinafter Stern

As to claim 24 the combination of Rico, 3GPP and Chen does not teach wherein the one or more processors are configured to determine the configuration of occupied OFDM symbols in one of the next subframe 
Stern teaches wherein the one or more processors are configured to determine the configuration of occupied OFDM symbols in one of the next subframe (Stern [0150] if the UE determines that subframe n is a partial subframe at the beginning of the DL transmission burst, then the UE can also know that the next subframe of the DL transmission burst will contain CRS OFDM symbol(s) (without having to blindly detect the CRS presence) and utilize this knowledge for improving fine synchronization, channel estimation etc. for demodulating control/data in the partial subframe).

or in the subframe after the next subframe in accordance with a value of the subframe
configuration for LAA field, as follows:



As to claim 27 the combination of Rico, 3GPP and Chen specifically Rico  teaches wherein the subframe n-2 or the subframe n-1 is of a MF cell associated with the base station (Rico [0035] [0050]Fig. 1,  FIG. 4 cell 102’ is a MulteFire cell, eNB 404 located in cell 402 may send a data transmissions 410 to the UE 408 in a plurality of DL subframes (e.g., 0, 1, 2, 3, and/or 4) in frame 406; UE 408 send UL data transmissions 426 to the eNB 404 in a plurality of UL subframes (e.g., 6, 7, and 8) in frame 406;e UL data transmissions 426 may be processed 412 by the eNB 404   i.e., subframe 4 is subframe n-2)
Regarding claims 35, 37, and 40 there is recited a user equipment with steps that are virtually identical to the functions performed by the UE recited in claims 21, 24, and 27 respectively. Examiner submits that Rico discloses UE 350 including a processor configured to execute computer-readable instructions stored in a memory to perform various functions [0044] [0045] Fig. 3, as disclosed functionalities of claims 35, 37, and 40. As a result, claims 35, 37, and 40 are rejected under section 103 as obvious over Chen, in view of Rico and 3GPP for the same reasons as in claim 21, 24, and 27 respectively.

23, 25, 26, 36, 38, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rico, 3GPP, Chen and further in view of  Nogami et al. (US Pub: 20170289869 A1) hereinafter Nogami  

As to claim 23 the combination of Rico, 3GPP and Chen does not teach wherein DCI is scrambled using a common control radio network temporary identifier (CC-RNTI)
Nogami teaches wherein DCI is scrambled using a common control radio network temporary identifier (CC-RNTI) (Nogami [0124] DCI cyclic redundancy check (CRC) scrambled by a component carrier Radio Network Temporary Identifier (CC-RNTI) in subframe n-1 or subframe n of a LAA SCell)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Nogami with the teachings of Rico, 3GPP and Chen because Nogami teaches that determining first number of symbols of next subframes are occupied in next subframe and other symbols in the next subframe are not occupied would improve communication flexibility and efficiency. (Nogami [0005])

As to claim 25 the combination of Rico, 3GPP and Chen specifically Rico teaches the MF WCE UE (Rico [0035] [0059]  Fig. 1,Fig. 4,  small cell 102',UE 104, employing LTE in an unlicensed frequency spectrum,  boost coverage to and/or increase capacity of the access network, referred to as LTE-unlicensed (LTE-U), licensed assisted access (LAA), or Multefire; MTC UE monitor wideband signals and have enhanced coverage upto 15 dB and wider system bandwidth e.g., 1.4/3/5/10/15/20 MHz/ a MulteFire (MF) Wideband Coverage Enhancement (WCE) user equipment (UE)) 
the combination of Rico, 3GPP and Chen does not teach wherein the configuration of occupied OFDM symbols in one of the next subframe or in the subframe after the next subframe is represented by (-, Y) denoting that assumes that a first Y symbols are occupied in the subframe after the next subframe and other symbols in the subframe after the next subframe are not occupied, wherein Y is a positive integer
Nogami teaches, wherein the configuration of occupied OFDM symbols in one of the next subframe or in the subframe after the next subframe is represented by (-, Y) denoting that assumes that a first Y symbols are occupied in the subframe after the next subframe and other symbols in the subframe after the next subframe are not occupied, wherein Y is a positive integer (Nogami [0125] [0126] Table 9, (--, Y) means UE may assume the first Y symbols are occupied in next subframe and other symbols in the next subframe are not occupied. (X, --) means UE may assume the first X symbols are occupied in current subframe and other symbols in the current subframe are not occupied. (X, *) means UE may assume the first X symbols are occupied in current subframe, and at least the first OFDM symbol of the next subframe is not occupied)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Nogami with the teachings of Rico, 3GPP and Chen because Nogami teaches that determining first number of symbols of next subframes are occupied in next subframe and other symbols in the next subframe are not occupied would improve communication flexibility and efficiency. (Nogami [0005])

As to claim 26    the combination of Rico, 3GPP and Chen specifically Rico teaches the MF WCE UE (Rico [0035] [0059]  Fig. 1,Fig. 4,  small cell 102',UE 104, employing LTE in an unlicensed frequency spectrum,  boost coverage to and/or increase capacity of the access network, referred to as LTE-unlicensed (LTE-U), licensed assisted access (LAA), or Multefire; MTC UE monitor wideband signals and have enhanced coverage upto 15 dB and wider system bandwidth e.g., 1.4/3/5/10/15/20 MHz/ a MulteFire (MF) Wideband Coverage Enhancement (WCE) user equipment (UE)) 
The combination of Rico, 3GPP and Chen does not teach wherein the configuration of occupied OFDM symbols in one of the next subframe or in the subframe after the next subframe is represented by (X,-) denoting that assumes that a first X symbols are occupied in the next subframe and other symbols in the next subframe are not occupied, wherein X is a positive integer (Nogami [0125] [0126] Table 9,  (X, --) means UE may assume the first X symbols are occupied in current subframe and other symbols in the current subframe are not occupied. (X, *) means UE may assume the first X symbols are occupied in current subframe, and at least the first OFDM symbol of the next subframe is not occupied)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Nogami with the teachings of Rico, 3GPP and Chen because Nogami teaches that determining first number of symbols of next subframes are occupied in next subframe and other symbols in the next subframe are not occupied would improve communication flexibility and efficiency. (Nogami [0005])

Regarding claims 36, 38, 39 there is recited a user equipment with steps that are virtually identical to the functions performed by the UE recited in claims 23, 25, 26 respectively. Examiner submits that Rico discloses UE 350  including a processor configured to execute computer-readable instructions stored in a memory to perform various functions [0044] [0045] Fig. 3, as disclosed functionalities of claims 35, 38, 39. As a result, claims 35, 38, 39  are rejected under section 103 as obvious over Nogami  in view of Rico, 3GPP and Chen for the same reasons as in claim 23, 25, 26 respectively.

Claims 28, 29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rico, Chen and  further in view of Ishida et al. (US Pub: 20150023199) hereinafter Ishida 

As to claim 28 Rico teaches an apparatus of a base station configured with a MulteFire (MF) Wideband Coverage Enhancement (WCE), the gNB comprising: (Rico [0035] [0059]  Fig. 1,Fig. 4,  small cell 102',eNB 102, UE 104, employing LTE in an unlicensed frequency spectrum,  boost coverage to and/or increase capacity of the access network, referred to as LTE-unlicensed (LTE-U), licensed assisted access (LAA), or Multefire; MTC UE monitor wideband signals and have enhanced coverage upto 15 dB and wider system bandwidth e.g., 1.4/3/5/10/15/20 MHz/ a MulteFire (MF) Wideband Coverage Enhancement (WCE) user equipment (UE)) 
 (Rico [0043] Fig. 1, Fig. 3, eNB includes The transmit (TX) processor 316 and the receive (RX) processor 370, controller processor 375)
encode, at base station, downlink control information (DCI) for transmission to a MF WCE user equipment (UE) in an enhanced physical downlink control channel  (ePDCCH), (Rico [0035] [0043][0062]  Fig. 1,Fig. 4,  small cell 102',eNB 102, UE 104, employing LTE in an unlicensed frequency spectrum,  boost coverage to and/or increase capacity of the access network, referred to as LTE-unlicensed (LTE-U), licensed assisted access (LAA), or Multefire; transmit processor codes the DCI trigger 414 transmitted by the eNB 404 using DCI format 0 in a PUSCH grant, based on a position of the PUSCH grant 420 inside the DL subframe in the ePDCCH, for example, if there 4 ePDCCH resources on which to transmit the PUSCH grant, the UE 408 perform blind decoding on the 4 ePDCCH resources to determine which PUCCH resources may be used to transmit the UCI 418)
wherein encoding the DCI for transmission in the ePDCCH (Rico[0035] [0043][0062]  Fig. 1,Fig. 4 transmit processor codes the DCI trigger 414 transmitted by the eNB 404 using DCI format 0 in a PUSCH grant, based on a position of the PUSCH grant 420 inside the DL subframe in the ePDCCH)
in accordance with a subframe configuration for Licensed Assisted Access (LAA) field in the DCI (Rico [0035] [0040] [0059] Fig. 1, Fig. 2A, in LAA cell a UE may be configured with a UE-specific enhanced PDCCH ePDCCH that also carries DCI, primary synchronization channel (PSCH) is within symbol 6 of slot 0 within subframe 0 and 5 of a frame, and carries a primary synchronization signal (PSS) that is used by a UE to determine subframe  timing and a physical layer identity;  UE 408 monitor different DCI sizes depending on the DL subframe or sets of DL subframes configured by the higher layer parameter/Fig. 4, i.e., subframe configurations)
Rico does not teach than in a physical downlink control channel (PDCCH) indicates a re-interpretation of a configuration of occupied orthogonal division frequency multiplexing (OFDM) symbols corresponding to a next subframe and a  subframe after the next subframe and a memory interface configured to retrieve the DCI from a memory.
Chen teaches a re-interpretation of a configuration of occupied orthogonal division frequency multiplexing (OFDM) symbols corresponding to a next subframe and a  subframe after the next subframe (Chen [0085] [0086] Fig. 5A, Fig. 5B, Fig. 9 indication 903 transmitted by base station 900 for EPDCCH can be semi-static, and subframe dependent, while indication 903 transmitted by base station 900 for PDSCH can be dynamic e.g., in FDD, subframes  0/4/5/9 may be indicated as reserved for EPDCCH to start from the second symbol, while the other subframes may be indicated as reserved EPDCCH starting from the first symbol i.e., next subframe: 502 and subframe after next subframe: 503/Fig. 5A,; implementing dynamic indication via DCI, DCI formats 2/2A may re-interpret  the 1-bit "transport block to codeword swap flag" as the PDSCH starting symbol indicator in indication 903)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Chen with the teachings of Rico and 3GPP because Chen teaches schedules four PDSCH transmissions in EPDCCH, each with its own transport block (TB), TB1-TB4, such that 
The combination of Rico and Chen does not teach and a memory interface configured to retrieve the DCI from a memory.
Ishida teaches and  a memory interface configured to retrieve from a memory the DCI (Ishida  [0070][0071]Fig. 1, Fig. 5,  base station 1 further transmits a DMRS for PDSCH demodulation and a PDSCH to the terminal 2 in accordance with the DCI stored in the ePDCCH)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Ishida with the teachings of Rico and Chen because Ishida teaches that transmitting a DMRS for PDSCH demodulation and a PDSCH to the terminal with the DCI stored in the ePDCCH would allow the terminal to correctly demodulate the PDSCH. (Ishida [0014])
As to claim 29 the combination of Rico, Chen and Ishida specifically Rico teaches    , wherein the one or more processors are configured to encode the DCI for transmission to the MF WCE UE (Rico [0035] [0043][0062]  Fig. 1,Fig. 4,  small cell 102',eNB 102, UE 104, employing LTE in an unlicensed frequency spectrum,  boost coverage to and/or increase capacity of the access network, referred to as LTE-unlicensed (LTE-U), licensed assisted access (LAA), or Multefire; transmit processor codes the DCI trigger 414 transmitted by the eNB 404 using DCI format 0 in a PUSCH grant, based on a position of the PUSCH grant 420 inside the DL subframe in the ePDCCH, for example, if there 4 ePDCCH resources on which to transmit the PUSCH grant, the UE 408 perform blind decoding on the 4 ePDCCH resources to determine which PUCCH resources may be used to transmit the UCI 418)
during a subframe n-2 or a subframe n-1, wherein n is a positive integer  ((Rico [0035] [0050]Fig. 1,  FIG. 4 cell 102’ is a MulteFire cell, eNB 404 located in cell 402 may send a data transmissions 410 to the UE 408 in a plurality of DL subframes (e.g., 0, 1, 2, 3, and/or 4) in frame 406; UE 408 send UL data transmissions 426 to the eNB 404 in a plurality of UL subframes (e.g., 6, 7, and 8) in frame 406;e UL data transmissions 426 may be processed 412 by the eNB 404   i.e., subframe 4 is subframe n-2 and subframe number is a positive integer)

Claims 30, 31, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rico, Chen, Ishida and Nogami  

As to claim 30 the combination of Rico, Chen and Ishida does not teach wherein the DCI is scrambled using a common control radio network temporary identifier (CC-RNTI) 
Nogami teaches wherein the DCI is scrambled using a common control radio network temporary identifier (CC-RNTI) (Nogami [0124] DCI cyclic redundancy check (CRC) scrambled by a component carrier Radio Network Temporary Identifier (CC-RNTI) in subframe n-1 or subframe n of a LAA SCell)
Therefore it would have been obvious to one of ordinary skill in the art before the effective time of invention combine the teachings of Nogami with the teachings of Rico, Chen and Ishida because Nogami teaches that determining first number of symbols of next subframes are occupied in next subframe and other symbols in the next subframe 

As to claim 31 the combination of Rico, Chen and Ishida does not teach wherein the DCI is a DCI format 1c. 
Nogami teaches wherein the DCI is a DCI format 1c  (Nogami [0119] Table 4, DCI Format 1, 1A, 1B, 1C, 1D may include the bit fields provided in Table 4)
Therefore it would have been obvious to one of ordinary skill in the art before the effective time of invention to combine the teachings of Nogami with the teachings of Rico, Chen and Ishida because Nogami teaches that determining first number of symbols of next subframes are occupied in next subframe and other symbols in the next subframe are not occupied would improve communication flexibility and efficiency. (Nogami [0005])

As to claim 32 the combination Rico, Ng and Ishida specifically Rico teaches the MF WCE UE Rico [0035] [0059]  Fig. 1,Fig. 4,  small cell 102',UE 104, employing LTE in an unlicensed frequency spectrum,  boost coverage to and/or increase capacity of the access network, referred to as LTE-unlicensed (LTE-U), licensed assisted access (LAA), or Multefire; MTC UE monitor wideband signals and have enhanced coverage upto 15 dB and wider system bandwidth e.g., 1.4/3/5/10/15/20 MHz/ a MulteFire (MF) Wideband Coverage Enhancement (WCE) user equipment (UE)/a wideband MulteFire communication system) 

Nogami teaches wherein the DCI includes a value in the subframe configuration for LAA field that enables to determine the configuration of occupied OFDM symbols in the next subframe or in the subframe after the next subframe (Nogami [0125] [0126] Table 9,  `Subframe configuration for LAA` field may indicate the configuration of occupied OFDM symbols in a current and/or the next subframe;  (--, Y)  [a value] means UE may assume the first Y symbols are occupied in next subframe and other symbols in the next subframe are not occupied. (X, --) means UE may assume the first X symbols are occupied in current subframe and other symbols in the current subframe are not occupied. (X, *) means UE may assume the first X symbols are occupied in current subframe, and at least the first OFDM symbol of the next subframe is not occupied)
Therefore it would have been obvious to one of ordinary skill in the before the effective time of invention to combine the teachings of Nogami with the teachings of Rico, Chen and Ishida because Nogami teaches that determining first number of symbols of next subframes are occupied in next subframe and other symbols in the next subframe are not occupied would improve communication flexibility and efficiency. (Nogami [0005])

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rico, Chen, Ishida and further in view of Papasakellariou et al. (US Pub: 20120320846) hereinafter Papas 

As to claim 33 the combination Rico, Chen and Ishida specifically Rico teaches the MF WCE UE (Rico [0035] [0059]  Fig. 1,Fig. 4,  small cell 102',UE 104, employing LTE in an unlicensed frequency spectrum,  boost coverage to and/or increase capacity of the access network, referred to as LTE-unlicensed (LTE-U), licensed assisted access (LAA), or Multefire; MTC UE monitor wideband signals and have enhanced coverage upto 15 dB and wider system bandwidth e.g., 1.4/3/5/10/15/20 MHz/ a MulteFire (MF) Wideband Coverage Enhancement (WCE) user equipment (UE)) 
the combination Rico, Chen and Ishida does not teach wherein the one or more processors are configured to encode a common PDCCH (cPDCCH) for transmission to the MF WCE UE in the ePDCCH
Papas teaches wherein the one or more processors are configured to encode a common PDCCH (cPDCCH) for transmission to in the ePDCCH (Papas  [0024][0033] Fig. 4, Fig. 5, after channel coding and rate matching, as illustrated in FIG. 2, the encoded DCI format bits are mapped, in the logical domain, to cCCEs 400 of a cPDCCH, the first 4 cCCEs (L=4), i.e., cCCE1 401, cCCE2 402, cCCE3 403, and cCCE4 404, are used for cPDCCH transmission to UE; ePDCCH transmissions start immediately after cPDCCH transmissions 510)
Therefore it would have been obvious to one of ordinary skill in the art before the effective time of invention to combine the teachings of Papas with the teachings of Rico,  Chen and Ishida because Papas teaches grouping REs carrying each cPDCCH are into conventional Control Channel Elements (cCCEs) in the logical domain would allow to 
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rico, Chen, Ishida and further in view of Wei et al. (US Pub: 20160277081) hereinafter Wei 

As to claim 34 the combination Rico, Chen and Ishida specifically Rico teaches the MF WCE UE (Rico [0035] [0059]  Fig. 1,Fig. 4,  small cell 102',UE 104, employing LTE in an unlicensed frequency spectrum,  boost coverage to and/or increase capacity of the access network, referred to as LTE-unlicensed (LTE-U), licensed assisted access (LAA), or Multefire; MTC UE monitor wideband signals and have enhanced coverage upto 15 dB and wider system bandwidth e.g., 1.4/3/5/10/15/20 MHz/ a MulteFire (MF) Wideband Coverage Enhancement (WCE) user equipment (UE)) 

the combination Rico, Chen and Ishida does not teach wherein the one or more processors are configured to encode ePDCCH related parameters for transmission to via higher layer signaling, wherein the ePDCCH related parameters include an antenna port configuration and a physical resource block (PRB) configuration
Wei teaches wherein the one or more processors are configured to encode ePDCCH related parameters for transmission to via higher layer signaling, wherein the ePDCCH related parameters include an antenna port configuration and a physical resource block (PRB) configuration. (Wei [0077] [0079]Fig. 6, Fig. 8, Fig. 9, base station encodes and transmits reference signal to UE via RRC messaging, reference signal includes resource block, transmitted signal is  encoded using two stage precoder, precoder map the set of antenna ports  to a set of antenna elements of the plurality of antenna elements)
Therefore it would have been obvious to one of ordinary skill in the art at before the effective time of invention to combine the teachings of Wei with the teachings of Rico, Chen and Ishida because Wei teaches that transmitting signals to UE by base station through RRC message using two stage precoder would reduce an amount of bandwidth consumed by pilot signals and CSI-RS feedback may be reduced. (Wei [0081])
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ATIQUE AHMED/Primary Examiner, Art Unit 2413